DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	
Applicant’s election of Group II, and species election of (A) DHA, (B) SBT-1214, (C) Pembrolizumab, and (D) Pancreatic in the reply filed on 3/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 1-25 are pending. Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2021.
	Claims 10-25 are under examination.

Priority
	This application claims priority from U.S. provisional application 62608015, filed 12/20/2017, which is acknowledged.

Information Disclosure Statement
	Applicant’s IDS submitted on 9/11/2019 is acknowledged and has been considered. A signed copy is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 19, and 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The basis for this rejection is that the phrases, “the step of down-regulating survival genes in tumors and activating p53 and p21”, “the step of upregulating PD-1”, and “the steps of increasing intra-tumoral IFN-gamma producing T cells and inducing infiltration of inflammatory macrophages” encompass administering a genus of compounds that have the functions recited in the phrases, which compounds are not adequately described in the specification.
Claims 14, 19, and 25 are drawn to a method of treating cancer, including the steps of: administering an effective amount of a pharmaceutical composition including a PUFA-taxoid conjugate encapsulated in an NE drug delivery system in combination with an IO agent to a subject in need of treatment; and treating cancer; further including the step of down-regulating survival genes in tumors 
	The phrases, “the step of down-regulating survival genes in tumors and activating p53 and p21”, “the step of upregulating PD-1”, and “the steps of increasing intra-tumoral IFN-gamma producing T cells and inducing infiltration of inflammatory macrophages” are interpreted to encompass  administering any compound that has the function recited in the step. Thus these phrases encompass compounds that are only defined functionally.
	The Specification discloses that DHA-SBT-1214 has been shown to down-regulate many survival genes in three colon cancer stem cell lines and activate p53 and p21 (paragraph [00049]; paragraph [00055]).
	The Specification discloses PD-L1 upregulation in response to anti PD-L1 antibody and anticancer agents such as paclitaxel, ABRAXANE, DHA-SBT-1214 and gemcitabine, in Figure 7 and Figure 12 (see also paragraph [000105]-[000108]).
	The Specification discloses treatment with anti-PD-L1 antibody increased the expression of PD-L1 that might be due to increased infiltration of IFN-gamma producing CD8+ cells to tumor tissue. Another possible reason for upregulation of PD-L1 mRNA and protein level after anti-PD-L1 antibody treatment is the recruitment of macrophages and myeloid derived suppressor cells (MDSC) which also express PD-L1 (paragraphs [000108]-[000110]).
	The Specification does not provide other examples of useful compounds. Because the phrases “the step of down-regulating survival genes in tumors and activating p53 and p21”, “the step of upregulating PD-1”, and “the steps of increasing intra-tumoral IFN-gamma producing T cells and inducing infiltration of inflammatory macrophages” encompass administering  a wide variety of structurally varying compounds and compositions, it is not clear from the specification that the only discloses that DHA-SBT-1214 down-regulates survival genes and activates p53 and p21 (paragraph [00049]; paragraph [00055]); that PD-L1 upregulation is in response to an anti PD-L1 antibody and anticancer agents such as paclitaxel, ABRAXANE, DHA-SBT-1214 and gemcitabine, in Figure 7 and Figure 12 (see also paragraph [000105]-[000108]); and an anti-PD-L1 antibody increased the expression of PD-L1 that might be due to increased infiltration of IFN-gamma producing CD8+ cells to tumor tissue and the recruitment of macrophages and myeloid derived suppressor cells (MDSC) which also express PD-L1 (paragraphs [000108]-[000110]).
The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column,  revised Mar 25, 2008).
Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.
Claims 14, 19, and 25 are recite a method of treating cancer, including the steps of: administering an effective amount of a pharmaceutical composition including a PUFA-taxoid conjugate encapsulated in an NE drug delivery system in combination with an 10 agent to a subject in need of treatment; and treating cancer; further including the genus of compounds that allow for the step of down-regulating survival genes in tumors and activating p53 and p21; or wherein the IO agent is an anti PD-L1 antibody, further including the genus of compounds that allow for the step of upregulating PD-1; or further including the genus of compounds that allow for the steps of increasing intra-tumoral IFN-gamma producing T cells and inducing infiltration of inflammatory macrophages.
Therefore, the written description is not commensurate in scope with the claimed invention. There is insufficient written description regarding the compounds that have the function allowing for “the step of down-regulating survival genes in tumors and activating p53 and p21”, “the step of upregulating PD-1”, and “the steps of increasing intra-tumoral IFN-gamma producing T cells and inducing infiltration of inflammatory macrophages” because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of the compounds are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  

It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added). 
Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the absence of structural and chemical characteristics that are shared by members of the genus of compounds that have the functions allowing for “the step of down-regulating survival genes in tumors and activating p53 and p21”, “the step of upregulating PD-1”, and “the steps of increasing intra-tumoral IFN-gamma producing T cells and inducing infiltration of inflammatory macrophages”, and absence of a representative number of species to describe the genera, one of ordinary skill in the art would not consider that applicant was in possession of the genus of compounds that have the functions allowing for “the step of down-regulating survival genes in tumors 
Applicant was only in possession of following:
DHA-SBT-1214 that down-regulates survival genes and activates p53 and p21 (paragraph [00049]; paragraph [00055]); 
an anti PD-L1 antibody paclitaxel, ABRAXANE, DHA-SBT-1214 and gemcitabine, that upregulate PD-L1; and 
an anti-PD-L1 antibody that increases infiltration of IFN-gamma producing CD8+ cells to tumor tissue and the recruitment of macrophages.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ojima (US7820839B2 published 10/26/2010), further in view of Amji (US 2007/0148194A1 published 6/28/2007) and Weiss (Br J Cancer 117, 33–40 (2017)., published 6/27/2017), as evidenced by Feng (Cancer Lett. 2017 Oct 28;407:57-65. published 8/18/2017) and Von Hoff (J Clin Oncol. 2011 Dec 1;29(34):4548-54., published 12/1/2011).
Regarding claim 10, 13, 15-18, 20 Ojima teaches a method of treating pancreatic cancer (Claim 67), the method comprising administering an effective amount of a conjugate comprising a taxoid and an omega 3-fatty acid (Claim 41); wherein the taxoid is a second-generation taxoid SBT-1214 (Claim 45), and the omega 3-fatty acid is docosahexanoic acid (DHA) (Claim 58).
Ojima does not teach that the conjugate was formulated in an oil-in-water nanoemulsion drug delivery system.
Ojima does not teach that the conjugate was administered in combination with an IO agent.

These deficiencies are made up for by Amiji and Weiss.

Amiji teaches an oil—in-water nanoemulsion delivery system for therapeutic agents (Claim 1). Amiji further teaches that encapsulation of paclitaxel, an important antitumor agent and naturally occurring taxane that is widely used in the treatment of cancers (paragraph [0034]), in nanoemulsions did enhance the oral bioavailability of paclitaxel significantly (paragraph [0052]). Taxoids are Taxol-like taxanes.
Regarding claims 21-22, Amiji further teaches that at least one oil is selected from the group consisting of flax seed, safflower, pine nut, primrose, black currant, borage, wheat germ, chia, hemp, perilla, grape, squalene and fungal oils for the oil-in-water nanoemulsion delivery system (Claim 2). 
Regarding claim 23, Amiji further teaches that Nanoemulsions were formulated using Lipoid and other cosurfactants (paragraph [0038]). Lipoid is a phospholipid surfactant according to instant Specification page 12, paragraph [00039].

One of ordinary skill in the art at the time of instant filing would have combined the teachings of Ojima with the teachings of Amiji in order to include a conjugate, comprising a taxoid and an omega 3-fatty acid; wherein the taxoid is a second-generation taxoid SBT-1214, and the omega 3-fatty acid is docosahexanoic acid (DHA), formulated in an oil-in-water nanoemulsion drug delivery system. Amiji teaches the use of nanoemulsions as transport systems for pharmaceutic agents to encompass the delivery of such agents through biological membranes or barrier systems. Further Amiji teaches that that encapsulation of paclitaxel, an important antitumor agent and naturally occurring taxane that is widely used in the treatment of cancer, in nanoemulsions did enhance the oral bioavailability of paclitaxel significantly. Taxoids are Taxol-like taxanes. Therefore it would be obvious to one of ordinary skill in the art to use the method of Amiji, already shown to work with taxanes, to encapsulate the conjugate comprising a taxoid, which is a “taxol-like” taxane, in nanoemulsions as taught in Ojima. One would have been motivated to do so to enhance the bioavailability of the PUFA-taxoid conjugate and to improve the delivery of hydrophobic compounds as pharmaceutic agents (Amiji, paragraph [0006]). One of ordinary skill in the art would have had a reasonable expectation of success from modifying the method of Amiji, already shown to work with taxanes, to further comprise the encapsulation of the conjugate comprising a taxoid, which is a “taxol-like” taxane, in nanoemulsions, as taught in Ojima
Further, it would be obvious to one of ordinary skill in the art at the time of instant filing to further modify the a method of treating pancreatic cancer, the method comprising administering an effective amount of a conjugate comprising a taxoid and an omega 3-fatty acid; wherein the taxoid is a to further include the combination with an IO agent, as taught by Weiss. Weiss teaches a method of treating pancreatic cancer comprising administering to the patient, pembrolizumab in combination with gemcitabine (G), G+docetaxel (D), or G+nab-paclitaxel (NP). Docetaxel and paclitaxel are both taxanes. Thus, Weiss teaches that pembrolizumab can be used in combination with taxanes to treat pancreatic cancer. Therefore it would be obvious to one of ordinary skill in the art to use the method of Ojima and Amiji, a method of treating pancreatic cancer with taxanes, to further comprise a step of administering pembrolizumab, an IO agent known to work with taxanes to treat pancreatic cancer, as taught in Weiss. As evidenced by Feng, one would have been motivated to do so as the efficacy of a single PD-1/PD-L1 blockade alone may be limited due to immunosuppression caused by a high tumour burden (Page 59, Underlying mechanisms of single anti-PD-1/PD-L1 immunotherapy failure). Feng discloses that combination therapy strategies could overcome the resistance to anti-PD-1/PD-L1 monotherapy in pancreatic cancer (Abstract). Feng further discloses that pembrolizumab is an anti-PD-L1 antibody used in multiple combination therapy strategies in Table 1. One of ordinary skill in the art would have had a reasonable expectation of success from modifying the method of Ojima and Amiji, a method of treating pancreatic cancer with taxanes, to further comprise a step of administering pembrolizumab, an IO agent known to work with taxanes to treat pancreatic cancer, as taught in Weiss.
Regarding claim 12, pancreatic cancers are regarded as immune-quiescent or resistant tumours and are non-responsive to single-checkpoint blockade therapies, such as anti-PD-1/PDL1 antibodies, as evidenced by Feng. 
Regarding claim 11, as evidenced by the instant Specification, page 15, paragraph [00047], PUFA-taxoid conjugates have the ability to increase the expression of PD-L1 in the tumor microenvironment as well causing an increase of both CD4+ and CD8+ tumor infiltrating lymphocytes. 
Therefore the limitation of further including steps of increasing expression of PD-L1 in the tumor microenvironment, increasing CD4+ and CD8+ tumor-infiltrating lymphocytes, and making the subject more responsive to the IO agent are met from the administration of systemic daily oral doses of the PUFA taxoid conjugate. 
Regarding claim 14, as evidenced by the instant Specification, page 16, paragraph [00049], DHA-SBT-1214 has been shown to down-regulate many survival genes in three colon cancer stem cell lines and activate p53 and p21. Ojima teaches administration of additional systemic daily oral doses of the PUFA taxoid conjugate (Column 8, lines 61-67). Thus Ojima teaches an initial administration of the PUFA taxoid conjugate, and then further systemic daily oral doses of the PUFA taxoid conjugate, which down-regulate survival genes in tumors and activate p53 and p21.
Therefore the limitation of further including the step of down-regulating survival genes in tumors and activating p53 and p21 are met from the administration of additional systemic daily oral doses of the PUFA taxoid conjugate.
Regarding claim 19 and 25, as evidenced by the instant Specification, page 35, paragraph [000108], increase in IFN-gamma by blocking of the PD-1/PD-L1 pathway has been demonstrated in several models, including chronic infectious diseases, in addition to cancer immunity. Treatment with anti-PD-L1 antibody increased the expression of PD-L1 that might be due to increased infiltration of IFN-gamma producing CD8+ cells to tumor tissue. Another possible reason for upregulation of PD-L1 mRNA 
Therefore the limitation of further including step of upregulating PD-L1, increasing intra-tumoral IFN-gamma producing T cells and inducing infiltration of inflammatory macrophages is met from administering pembrolizumab, the anti PD-L1 antibody, for multiple cycles.
Regarding claim 24, as the prior art already teaches the claimed method of treating pancreatic cancer using an NE encapsulated PUFA conjugate in combination with pembrolizumab, as discussed supra, it would necessarily arrive at the instantly claimed results. Further, as evidenced by Von Hoff, nab-paclitaxel alone and in combination with gemcitabine depleted the peritumoral desmoplastic stroma when used to treat pancreatic cancer. As the method of Von Hoff shows that treating pancreatic cancer with a taxane results in a depleted stroma, one of ordinary skill in the art would reasonably expect that the claimed method of treating pancreatic cancer using an NE encapsulated PUFA taxoid conjugate would result in a less dense stroma as well.

Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643     

/HONG SANG/Primary Examiner, Art Unit 1643